Citation Nr: 1039673	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-37 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1951 to May 1955 and 
September 1956 to February 1957.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

A videoconference hearing was held in September 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

At the hearing, the Veteran indicated that he wished to withdraw 
the issue of an increased rating for a duodenal ulcer.  
Accordingly, this claim is not currently in appellate status 
before the Board.  


FINDINGS OF FACT

1.  For the period prior to September 8, 2009, the Veteran's PTSD 
was not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfered with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control; spatial disorientation; a neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

2.  Effective September 9, 2009, PTSD is manifested by suicidal 
ideation without intent, depression, sleep disturbance to include 
nightmares, and daily intrusive thoughts.  There is irritability 
and anger with some neglect of personal hygiene (without 
prompting).  For this period there is occupational and social 
impairment, with deficiencies in most areas, but his PTSD is not 
manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to September 9, 2009, the criteria for 
rating for a rating in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411 (2009).  

2.  For the period beginning September 9, 2009, the criteria of a 
70 percent disability evaluation for PTSD, but no higher, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include correspondence in February 2006, March 
2006, June 2006, August 2006, September 2006, and June 2008) 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and an 
initial disability evaluation has been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id, at 490-91; Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the notice that the Veteran was provided 
before service connection was granted was legally sufficient 
(i.e., the February 2006, March 2006, June 2006, August 2006, and 
September 2006 VCAA notice letters provided to the Veteran prior 
to the November 2006 rating decision), VA's duty to notify in 
this case has been satisfied.

Next, the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  
Specifically, the record shows that reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in substantiating 
it.  In particular, the VA has verified the Veteran's service as 
well as obtained his service treatment records (STRs), VA 
outpatient medical records, and has provided him with several VA 
examinations.  As to the VA examinations, the Board finds that 
these examinations are adequate for rating purposes because the 
examiners had the Veteran's claims files and conducted 
evaluations of the claimant which allows the Board to rate the 
severity of his PTSD under all applicable rating criteria.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); Barr v. Nicholson, 
21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process.  See generally, Fenderson v. West, 
12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

DC 9411 - PTSD

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.-100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.-70 percent.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. - 50 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) Scale

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health- illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p.32.] GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Background

Review of the Veteran's STRs reflects that he was treated during 
service for residuals of a gunshot wound to the left hand which 
resulted in a little finger amputation.  Service connection is 
already in effect for this condition.  He was also seen for 
psychiatric symptoms to include depression, suicidal ideation, 
insomnia, anorexia, and recurring thoughts of indebtedness, 
anxiety, sweating, and restlessness.  When examined by VA in 
September 2006, the Veteran reported that his psychiatric 
stressors were, in part, related to his left hand gunshot wound.  

At the September 2006 exam, the Veteran said that he had 
difficulty sleeping because he was on medication.  He had 
intrusive thoughts of his finger being shot off and of two 
friends who died during active duty.  He said that he avoided 
crowds, preferred to stay by himself, and did not feel like he 
fit in.  He had periods of anxiety which had improved with 
treatment.  His symptoms had worsened since he retired.  On 
mental status examination, he was alert and oriented.  His 
insight was adequate, and his affect and response latencies were 
normal.  He was not distractible.  His speech was normal, and he 
was logical and goal directed.  He denied symptoms of depression.  
He reported a history (one year ago) of intermittent suicidal 
ideation with pain.  He denied homicidal ideation or plan.  There 
was no evidence of thought disorder.  His global assessment of 
functioning (GAF) score was 65.  His symptoms were described as 
mild.  

Subsequently dated VA documents include treatment records through 
2007.  When seen by VA on December 26, 2006, the Veteran reported 
anger, irritability, and bad dreams.  His medications were 
continued, and he was referred for group therapy.  In July 2007, 
he was hospitalized for depression and a suicide attempt 
(overdose).  He stated that he had some negative financial issues 
and became more despondent.  He said that he had stopped taking 
his medication for the last year prior to admission.  His 
medications were restarted, and he reportedly responded well to 
treatment.  His GAF score was 60.  

In a July 2007 rating action, an increased disability rating of 
50 percent for PTSD was granted, effective from December 26, 
2006, the date of the VA exam summarized above.  

Additional VA examination was conducted in July 2008.  At that 
time the Veteran reported intrusive thoughts of combat that 
occurred 4 to 5 times per week.  He had nightmares about 3 to 4 
times per month.  He had flashbacks about once a month.  He 
reported some startle response and avoided watching war movies.  
He also avoided crowded situations and described emotional 
detachment.  He had problems with depression and low energy and 
motivation.  His mood was depressed, and his affect was 
constricted.  He was anxious and irritable.  There was evidence 
of psychomotor agitation.  He was generally cooperative and 
pleasant with the examiner.  Thought process was circumstantial.  
His thought content was devoid of current auditory or visual 
hallucinations, but he reported these symptoms in the context of 
nightmares.  There was no evidence of delusional content.  He 
denied any current thoughts of hurting himself or others.  His 
memory was moderately to severely impaired for immediate 
information.  It appeared to be more intact for recent and remote 
events.  The diagnosis was PTSD with major depressive disorder.  
His GAF score was 53.  The examiner reported that in terms of 
social adaptability and interaction with others and ability 
maintain employment, perform job duties in a reliable, flexible 
and evident manner, it appeared that he was "moderately 
considerably impaired."  

Subsequently dated VA treatment records dated through mid 2009 
continue to show treatment for ailments, to include PTSD and 
depression.  In September 2008, the examiner noted that the 
Veteran had symptoms of depression, anxiety, insomnia, and 
problems with his memory.  His affect was restricted, and his 
mood was dysphoric.  He reported suicidal ideation with no plan 
or intent.  

In August 2009, the Claimant was reserved but cooperative.  His 
affect was restricted, and he exhibited black humor.  His mood 
was mildly dysphoric.  His speech patterns were normal.  There 
was suicidal ideation at times but no current intent or plan.  
There was no homicidal ideation and no delusions or 
hallucinations.  

When examined by VA on September 9, 2009, the Veteran reported 
that he continued to have difficulty sleeping and experienced 
nightmares 2-3 times per week.  He avoided television shows and 
movies about combat.  He had hyperstartle response to unexpected 
noise.  He had more intrusive thoughts and an irritable mood.  He 
said that he experienced a depressed mood and a loss of interest 
in his usual activities.  He currently saw a social worker and 
participated in group treatment.  The examiner noted that he was 
adequately dressed and groomed.  He made repetitive movements 
with his mouth, but the examiner did not know if this was a 
physiological deficit or a habit.  His speech was clear, 
coherent, and goal directed.  He was alert and oriented to time, 
place, and person.  His short term memory and concentration were 
somewhat impaired.  His long term memory was within normal 
limits.  His thought process was linear and devoid of delusional 
content.  He was guarded during the evaluation and tended to give 
short answers, although he provided details when asked to do so.  
His insight and judgment were adequately developed.  His GAF 
score was 48.  The examiner noted that the Veteran symptoms were 
in the moderate to severe range of impairment in social and 
occupational functioning.  His history included 2 suicide 
attempts, with the most recent in 2007.  

At a video conference hearing in September 2010, the Veteran 
testified in support of his claims.  He reported memory loss for 
names of relatives.  He said that his daughter did most of his 
shopping and preparing of meals.  She often told him that he 
needed to bathe.  He was seen every month or so for his 
psychiatric symptoms at a VA facility.  

Analysis

Entitlement to an evaluation in excess of 50 percent for PTSD for 
the period prior
to and after September 9, 2009.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 70 percent rating, but no higher, 
effective September 9, 2009.  The September 9, 2009, effective 
date for the 70 percent evaluation is assigned as that is the 
first date indicating a definitive worsening of the Veteran's 
PTSD symptomatology as evidenced on the examination of that date.  

In this regard, it is noted that for the period prior to 
September 9, 2009, the evidence does not reflect symptoms that 
would warrant a rating in excess of the currently assigned 50 
percent.  38 C.F.R. § 4.7 (2009).  Throughout the period prior to 
VA examination on September 9, 2009, the Veteran remained 
relative stable (when taking his medications).  While he was 
hospitalized in July 2007 after a suicide attempt, this was after 
he had stopped taking his medications for the past year.  He was 
restarted and responded well to treatment.  When released from 
the hospital, his GAF score was 60.  When examined in July 2008, 
his GAF score was 53, and he was anxious and irritable.  There 
was a depressed mood and low energy and motivation.  There was 
evidence of psychomotor agitation, but he was cooperative and 
pleasant.  He denied any current suicidal or homicidal thoughts.  
Subsequently dated records up to the VA exam on September 9, 
2009, show that he had suicidal ideation at times, but without 
intent or plan.  

It is concluded by the Board, however, that as of exam on 
September 9, 2009, the medical evidence reflects that a 70 
percent evaluation is warranted.  It was as of this date that the 
Veteran showed increased severity of intrusive thoughts and 
irritability.  While many of his psychiatric symptoms appeared 
stable, it is noted that his GAF score was lower, reflecting 
serious symptoms.  This worsening of symptoms was corroborated by 
the Veteran's testimony in September 2010.  

In sum, prior to September 9, 2009, the appellant was well 
controlled when taking his medication.  During that period a 
rating in excess of 50 percent is not indicated.  The Board 
concludes that, after resolving all reasonable doubt in favor of 
the Veteran, his symptomatology more nearly approximates the 
criteria for a 70 percent rating as of September 9, 2009, when 
his GAF score was lowered and he reported increased symptoms.  
However, a disability rating in excess of 70 percent is not 
warranted.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Symptoms 
associated with his PTSD from September 9, 2009, do not show 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.



Final Considerations

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD for 
the period prior to September 9, 2009 is denied.

Entitlement to an evaluation of 70 percent, but no higher, is 
granted as of September 9, 2009.  The appeal is allowed to this 
extent, subject to the law and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


